Title: From George Washington to Theodorick Bland, 8 July 1781
From: Washington, George
To: Bland, Theodorick


                  Dear Sir,
                     
                     Head Qrs near Dobbes Ferry July 8th 1781
                  
                  I have to acknowledge and thank you for your obliging favor of the 2d—your former (not with me at this time) has also been received—I fervently wish, that Congress, ’ere this, may have recd official accts of the taking of 96 and Augusta; these, with the preceeding events in that quarter, must, I should think, if proper pains are taken to communicate them to the Court of France, & the Mediating powers, have a very happy effect in the expected negotiation of Peace.
                  I derivd much satisfaction from Colo. Carys accts of the Spirit and temper of our Country men, & rejoice to hear that so few of them have joined the enemy—would to God they could rise as one man, & extirpate Lord Cornwallis & his whole Band—I wish the aid of Congress to my request for a Corps of Riflemen may bring them to me, & in time; they would be of infinite Service to me, as I have already experienced in the little affair on the third, when the fire from the Hessian Yagers (with Rifles) did us all the damage we sustained.
                  The French Army formed its junction with me at this place on the 6th; I am about establishing a Communication at Dobb’s Ferry with a view of sherking my transportation from Pensylvania—It is with much pain and mortification I inform you, that the Recruits for the Regular Battalions comes in very slow—that I begin to despr, not only of seeing them full, but even respectable—and what dependence is to be placed in my requisition for militia I am unable, at this moment, to form an opinion.
                  Tho’ last in order, it was first in my mind, to thank you, (and I do it with every sentiment of gratitude) for your polite attention to Mrs Washington, who will require, if circumstances should not permit her to return to Virginia your civilities—Be so good as to present my best respects and wishes to Mrs Bland and be assured that I am Dr Sir Yr Most Obedt Sert
                  
                     Go: Washington
                  
               